Citation Nr: 1113052	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  06-07 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for bilateral hearing loss and tinnitus.

In an October 2009 decision, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West Supp. 2010).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The competent and probative medical evidence of record does not show that the Veteran currently has a bilateral hearing loss disability that is related to his active service.   

3.  Chronic tinnitus is not shown to have been present in service, or for many years thereafter and there is no competent evidence that the Veteran's tinnitus is causally related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service or aggravated by service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.655 (2010).  

2.  Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.655 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a March 2005 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, a March 2006 letter to the Veteran included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  Although this notice was not issued before the May 2005 rating decision on appeal, the Veteran has not been prejudiced, as the claim was readjudicated in the February 2006 statement of the case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

As discussed below, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection is denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, prejudicial, normally falls upon the party attaching the agency's determination, except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current claims on appeal, VA has obtained the Veteran's service treatment records, September 2000 and November 2000 VA outpatient treatment records, and a May 2006 private opinion. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West Supp. 2010).  Service connection for organic diseases of the nervous system, to include sensorineural hearing loss, may be granted if it manifests to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).

When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original or reopened compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Per October 2009 Board remand instructions, the Veteran was scheduled for a VA audiological examination in connection with his claims on appeal in July 2010.  The Veteran failed to appear for the scheduled examination with good cause.  The Board notes that cancellation remarks reported that the Veteran was going on vacation and did not know when he would be able to come.  Moreover, the Veteran's representative made no contention or attempt to reschedule on behalf of the Veteran in subsequent submissions of a February 2011 VA Form 646 and March 2011 post-remand brief.  Therefore, the claims on appeal will be decided based on the evidence of record.  See 38 C.F.R. § 3.655 (2010).

A.  Bilateral Hearing Loss

In a July 2005 notice of disagreement (NOD), the Veteran reported that he complained of frequent hearing problems while stationed at Fremont, Nebraska.  He sought treatment from the base medic who determined that the Veteran's ears were filled with wax and debris and treated the Veteran by flushing out his ears with a hot water cleaning solution.  During such treatment, the Veteran experienced severe discomfort and ear pain, which the base medic agreed that the solution was extremely hot.  As a result, the Veteran contends that service connection is warranted for his claimed bilateral hearing loss.  

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide:

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the [controlled speech discrimination] Maryland CNC Test are less than 94 percent.  This regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

Review of the Veteran's service treatment records reflects no complaints, treatment, or diagnosis for bilateral hearing loss.  In a November 1954 in-service examination report, via a DD Form 481, the Veteran complained, in pertinent part, that his ears ached.  After an evaluation of his ears, nose, and throat, his ears were marked as negative and he was diagnosed with a common cold.  A month later upon discharge from service, a December 1954 separation examination report noted scarring of both tympanic membranes of the Veteran's ear drums.  He was also found to have unimpaired hearing (15/15) based on a whispered and spoken voice testing.  

After separation from service, although September 2000 and November 2000 VA outpatient treatment records document a physician's finding that the Veteran has decreased hearing in the left ear, the claims file is absent of any treatment records regarding his claimed hearing loss disability during the first post-service year or at any time since his discharge from service. 

The Veteran also submitted a May 2006 private opinion, via a VA Form 21-4138, which noted that the Veteran's "audiometric evidence of bilateral sensorineural hearing loss [is] likely due to advancing age and cumulative noise exposure, including military noise exposure."  In a March 2010 letter, the RO informed the Veteran that the treatment records of Dr. Clarkson, who submitted the May 2006 statement, was needed.  He was advised that he could submit any pertinent treatment records and also that he could submit an attached authorization form to allow the RO to obtain pertinent medical records.  The Veteran did not respond to that letter and he has not submitted additional treatment records or provide any authorization to allow the RO to attempt to obtain record.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  The Court indicated that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim." Id.

Evidence in support of the Veteran's claim of record is the May 2006 private opinion; however, the Board finds this statement to be of limited probative value.  There is no indication that the Veteran's claims file, including service treatment records and VA outpatient treatment records, was reviewed and the statement is essentially speculative.  It is stated that the Veteran's claimed bilateral hearing loss is likely due to aging and cumulative noise exposure, including military noise exposure, thus essentially speculating as to the primary contributing factor.  Although the private physician notes that he relied on the Veteran's audiometric evidence when formulating the opinion, he does not indicate the source of such audiometric evidence, thus it is not clear what evidence this opinion is based upon.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); see also Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not required to accept unsubstantiated or ambiguous medical opinions as to the origin of a veteran's disorder).  Again, the Board notes that no objective evidence in support of the May 2006 private opinion has been submitted to the Board.  

Furthermore, the Veteran was informed in the March 2005 VCAA letter that he must have evidence of a current disability for his claimed bilateral hearing disorder.  He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence.  Since there is no competent medical evidence of any current hearing loss "disability," service connection cannot be granted.  The Court has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).

The Board is aware of the Veteran's belief and does not doubt his sincerity that he has bilateral hearing loss.  However, although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of the specific disability at issue.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Furthermore, the question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss.  See Gilbert, 1 Vet. App. at 55.

B.  Tinnitus

By submission of an Application for Compensation and/or Pension Benefits, via a VA Form 21-526, the Veteran is asserting that his tinnitus is related to active service. 

Review of the Veteran's service treatment records is silent as to any complaints, treatment, or diagnosis for tinnitus.  As noted above, he complained of ear aches in a November 1954 in-service examination report and scarring on his ear drums were noted on a December 1954 separation examination report. 

After separation from service, the Veteran has not reported or complained of tinnitus; however, a September 2000 VA outpatient treatment record documented that the Veteran has mild tinnitus as a side effect to his high dose of acetylsalicyclic acid (ASA) prescription medication.  

After a full review of the record, the Board finds that the September 2000 VA outpatient treatment record does not etiologically relate the Veteran's tinnitus to service or to any event of service.  In fact, the VA physician attributes the Veteran's mild tinnitus to a specific dosage of ASA prescription medication.  Since there is no competent and probative medical evidence of a nexus between service and the Veteran's mild tinnitus, service connection cannot be granted.  

The Board has considered the Veteran's assertion that his tinnitus is related to service.  However, although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Furthermore, the question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for tinnitus.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


